Citation Nr: 1816295	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-20 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Entitlement to an initial compensable rating for scars, residual of head injury (disfigurement).

2.  Entitlement to an initial rating greater than 10 percent for painful scars, residual of head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 through December 1966 and September 1968 through March 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in September 2015.  A transcript is of record.

In October 2017, the Board remanded the issue of entitlement to a compensable rating for service-connected scar residuals of a head injury for further development.  In a December 2017 rating decision, the RO granted a separate compensable rating based on two painful scars of the head, face, or neck effective November 14, 2017.  The rating decision properly informed the Veteran this was a partial grant of the issues on appeal.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in appellate status.  Id.

In its February 2018 appellate brief, the Veteran's representative argued that the separate compensable rating for painful or unstable scars should have been awarded for the entire period on appeal.  As the matter of entitlement to an increased rating had already been on appeal, the Board's review encompasses the question of whether that rating should have been assigned from an earlier date, as well as whether higher ratings are warranted.  

FINDINGS OF FACT

1.  The Veteran's scars to the head and face are not elevated, depressed, adherent to underlying tissue, had missing tissue, were discolored, had inflexibility, were abnormal in texture, or otherwise disfiguring.

2.  As of November 2017, the medical evidence showed the Veteran had two painful scars to the left occiput.  However, there is no evidence of instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the Veteran's scars, residual of head injury (disfigurement) have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.27, 4.118, Diagnostic Code 7800 (2017).

2.  The criteria for an initial rating greater than 10 percent for the Veteran's painful scars, residual of head injury have not been met, nor was this rating warranted any earlier than November 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.27, 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's representative has contended that VA failed to fulfill its duties to notify and assist.

In its February 2018 appellate brief, the representative argues that the Veteran was not informed until the September 2016 supplemental statement of the case that a separate compensable rating could be awarded for evidence of painful scars.  However, while the May 2011 statement of the case and January 2015 supplemental statement of the case do not include Diagnostic Code 7804 applying to scars that are unstable or painful because the evidence of record did not indicate that diagnostic code was applicable at the time, they do contain Diagnostic Code 7800 note 4 instructing to separately evaluate disabling effect other than disfigurement for scars that demonstrate pain, instability, or other residuals.  Further, the September 2016 supplemental statement of the case does include Diagnostic Code 7804.  Accordingly, the Veteran was adequately informed of the availability of a separate compensable rating for painful or unstable scars.

The representative also contends that the January 2013 VA examination is inadequate because the examiner only noted one non-painful, stable scar on the parietal scalp and one non-painful, stable scar on his chin.  However, the November 2017 VA examination noted two painful scars on the Veteran's left occiput and a third non-painful, stable scar on his cheek.  As will be discussed further below, at the time of the January 2013 VA examination, the Veteran had not identified any other scar residuals of his head injury.  Additionally, as there was no evidence in the record, including the Veteran's testimony before a Decision Review Officer, that any of his scars were painful or unstable prior to the November 2017 VA examination, the Board finds the examinations to be adequate.

The Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

As discussed above, the regulations pertinent to this decision were initially provided in the May 2011 statement of the case and most recently in the December 2017 Supplemental Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

The Veteran's facial scars are rated as noncompensable under Diagnostic Code 7800, applying to disfiguring scars of the head, face, or neck, and 10 percent disabling under Diagnostic Code 7804, applying to scars that are painful or unstable.

After a full review of the record, the Board finds that a compensable rating for the Veteran's disfiguring scars of the head and face and an increased, 20 percent rating, for painful or unstable scars, are not warranted.  Moreover, the medical evidence did not establish the presence of painful scars any earlier than November 2017.

None of the Veteran's private or VA medical records note he ever complained of painful, unstable, or disfiguring scars.

In June 2014, the Veteran testified before a Decision Review Officer.  During that hearing, he was asked if his scars were painful or tender to the touch.  The Veteran replied that his scars were "cosmetic," especially the scar on his chin.

The Veteran was afforded a VA examination to assess the severity of his facial scars in January 2013.  The Veteran reported that his scars occurred after he was struck on the head with a beer stein.  Two scars were identified during the examination: one scar of the parietal scalp, measuring one centimeter by 0.2 centimeters, and one scar to his left chin, measuring one and a half centimeters by 0.2 centimeters.  Photographs of the scars are included in the claims file.  The Veteran did not report or identify any other scars at the time of the examination.  Physical examination reflected that none of the Veteran's scars were painful or unstable, and there was no elevation, depression, adherence to underlying tissue, missing tissue, scar pigmentation, or changes in texture.  The scars did not distort the Veteran's facial features.

As will be discussed further below, the November 2017 VA examination identified three scars.  However, the Veteran did not report any additional scars other than the two identified during the January 2013 VA examination until his September 2015 Board hearing.  Additionally, during his June 2012 hearing, he was directly asked if any of his scars were painful or unstable and he has not submitted any lay statements between the January 2013 VA examination and his September 2015 Board hearing indicating that he had more scars than previously identified or that they were painful, unstable, or otherwise caused functional loss.  Accordingly, the Board finds the conclusion of the January 2013 VA examiner that none of the Veteran's scars were painful, unstable, or disfiguring to be adequate.

Thus, prior to the November 2017 VA examination, there was no evidence of disfiguring scars to the head or face to warrant a compensable rating under Diagnostic Code 7800, and there was no evidence the Veteran's scars were painful or unstable to warrant a separate compensable rating under Diagnostic Code 7804.

During his September 2015 Board hearing, the Veteran testified that he had two scars on the top of his head, and one underneath his right mustache.  This is the first time he identified two scars to the top of his head.  He further testified that the scars on top of his head scabbed over.  Prior to this testimony, he had not submitted any statements claiming that his scars were painful or unstable.

The Veteran was afforded another VA examination in November 2017 to assess the severity of his facial scars.  The examiner identified two scars at his left occiput, and one facial scar.  The Veteran reported that the two scars at his left occiput were tender and achy.  He did not report that the facial scar was painful.  The first scar to the Veteran's left occiput measured 0.5 by 0.3 centimeters, his second scar to the left occiput measured 0.4 by 0.2 centimeters, and the scar to his left cheek measured 0.5 to 0.2 centimeters.  The examiner found that none of the scars were unstable, elevated, depressed, adherent to underlying tissue, had missing tissue, were discolored, had inflexibility, were abnormal in texture, or caused any other disfigurement.  Thus, there is no medical evidence indicating the Veteran has three or four scars that are painful or unstable to warrant an increased, 20 percent, rating under Diagnostic Code 7804 or scars with one characteristic of disfigurement to warrant a compensable rating under Diagnostic Code 7800.

In summary, an increased compensable rating for disfiguring scars is not warranted, and a rating greater than 10 percent for painful or unstable scars is also not warranted.  That 10 percent rating for painful scars was not warranted any earlier than November 2017.  As the preponderance of the evidence is against assignment of any higher ratings, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

ORDER

Entitlement to an initial compensable rating for scars, residual of head injury (disfigurement) is denied.

Entitlement to an initial rating greater than 10 percent for painful scars, residual of head injury is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


